Citation Nr: 1415208	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972 under honorable conditions.  The Veteran also had a period of service, under conditions other than honorable, from May 1975 to January 1977.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a Board decision, the RO granted the Veteran's claim of entitlement to service connection for tinnitus.

2.  The Veteran did not have bilateral hearing loss in service, bilateral hearing loss disability was not present until more than one year following the Veteran's discharge from service, and his current bilateral hearing loss is not related to service.


CONCLUSION OF LAW

1.  The issue of entitlement to service connection for tinnitus is moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2012).

2.  Bilateral hearing loss was not incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

In November 2006, the Veteran claimed entitlement to service connection for tinnitus.  After this claim was denied in August 2011, the Veteran perfected an appeal and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202.  The claim was remanded for further development in November 2013, and a January 2014 VA examination report opined that the Veteran's tinnitus was related to his military service.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision in the appeal, the RO granted the Veteran's claim.  As such, all of the benefits sought on appeal have been granted, and there remains no case in controversy.  Consequently, the issue of entitlement to service connection for tinnitus is moot, and the claim is dismissed.  38 C.F.R. § 20.202.

Service Connection for Bilateral Hearing Loss

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's January and March 2007 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was notified of the information and evidence necessary to substantiate a service connection claim and of the general criteria for assigning disability ratings and effective dates.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The duty to assist the Veteran has been satisfied for this claim.  The Veteran's service treatment records and relevant VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in October 2007, August 2010, and January 2014 to ascertain the etiology of his bilateral hearing loss.  Id.  In compliance with a November 2013 Board remand, the January 2014 VA examination report is adequate to decide the claim of entitlement to service connection for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the January 2014 VA examiner reviewed the claims file, and took into account the Veteran's service treatment records and VA treatment records, which allowed for a fully-informed medical opinion regarding the claimed disability.  Therefore, the Board finds that there has been substantial compliance with the October 2011 remand directives.  Stegall, 11 Vet. App. 268 (1998).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 486 (2006).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for bilateral hearing loss.  He contends that this disability was caused by excessive noise exposure in service.  

The Veteran's service treatment records demonstrate threshold changes in the Veteran's hearing between an August 1970 pre-induction examination reporting normal hearing, to an April 1972 separation examination reporting hearing level at 20 in all thresholds, bilaterally.   In a March 1972 hearing conservation data report, the Veteran's hearing thresholds noted a referral to an ear, nose, and throat clinic.  A May 1975 entrance examination report and December 1976 examination report noted normal hearing in all thresholds.  

In September 2006, the Veteran reported poor hearing at a VA Medical Center.  In an October 2006 VA treatment note, the Veteran complained of decreased hearing in both ears that occurred gradually over the past year.  The Veteran reported a history of military noise exposure due to artillery, small and large weapons, and combat with occupational noise history in construction from using power tools and heavy equipment.  The VA medical record gave an impression of flat mild sensorineural hearing loss and opined that "based on the patient's history of military noise exposure and the type and configuration of hearing loss, it is at least as likely as not that the patient's hearing loss and tinnitus may be related to military service."

In an October 2007 VA audiological examination, the Veteran reported a history of military noise exposure to tank guns while in combat in Vietnam and no occupational noise exposure.  The VA examiner diagnosed mild to moderate bilateral sensorineural hearing loss and opined that hearing loss was not related to military service because the Veteran provided a history of onset of hearing loss about three years prior and had normal hearing sensitivity upon discharge from military service.

Pursuant to a July 2010 Board remand, an August 2010 VA audiological examination, the Veteran reported military noise exposure from artillery, trucks, and generators without hearing protection except while in school for tanks.  The Veteran also noted occupation noise exposure working in coal mines and in construction with hearing protection.  The August 2010 VA examiner diagnosed bilateral mild to severe high frequency sensorineural hearing loss.  The VA examiner reviewed the claims file, to include November 2006 private medical records with a diagnosis of hearing loss; and service treatment records reporting audiological examinations in in August 1970, April 1972, May 1975, June 1975, December 1976, and examinations with unknown dates; and, an October 2007 VA examination report.  The VA examiner noted that the Veteran entered and exited military service with normal hearing, and an abnormal test result was "suspect as the Veteran's SRT (speech recognition threshold - a measure of the softest level at which the Veteran can repeat words accurately) was much better than his audiometric thresholds."  The VA examiner also noted that the Veteran's May 1975 hearing examination did not include results at the 3000 hertz or 6000 hertz frequencies.  The VA examiner determined that the Veteran's hearing loss was "less likely as not" caused by military noise exposure and noted that the Veteran's current hearing loss was consistent with both noise exposure and "other etiologies, such as age."

In August 2010, the Veteran stated he had not received any private medical treatment for bilateral hearing loss.

In compliance with a November 2013 Board remand directive, a January 2014 VA examiner reviewed the claims file and electronic records and determined that bilateral hearing loss was not related to service.  The January 2014 VA examiner explained that although there were threshold changes in the Veteran's hearing between the Veteran's 1971 entrance examination and 1972 separation examination, subsequent hearing data indicated that the Veteran's hearing loss was not related to service.  The VA examiner explained that:

 A noise-induced hearing loss is permanent; therefore, one would expect that at the entrance exam in 1975, the veteran's hearing would be similar or worse than his exit exam in 1972.  However, the May 29, 1975 entrance exam shows thresholds similar to the 1970 entrance exam.  Also the December 1976 exit exam shows thresholds similar to the 1970 entrance exam and the 1975 entrance exam.  In all three exams (1970, 1975, and 1976), there are no thresholds worse than 15 [decibel hearing loss] from 500 to 4000 [Hertz].  The only outlier is the 1972 separation exam which reports all thresholds bilaterally from 500 to 6000 [Hertz] as 20 [decibel hearing loss]. This is an unlikely result, as it is quite uncommon for there to be no variation whatsoever in auditory thresholds from 500 to 6000 [Hertz]. For that reason, I question the validity of the 1972 separation exam. 

Further, the VA examiner opined that due to no substantial change between the audiological examinations in the Veteran's second period of service from 1975 to 1976 and his 1970 enlistment examination, "it is less likely than not that his hearing loss was incurred during his 1971-1972 period of service."  The VA examiner's rationale found the 1972 separation exam "suspect, being the only outlier among 4 exams, and if he had sustained hearing damage during that earlier period of service, the damage would still be evident 5 to 6 years later in the form of decreased thresholds as compared to the 1970 exam."  Finally, the VA examiner acknowledged that there were additional incomplete hearing examinations in 1975, including a referral to a clinic and one examination "in which the [speech recognition threshold] did not agree with the pure tone thresholds."  The VA examiner opined that those examinations should be disregarded because in one examination, "only a few frequencies were tested, and there was possibly a medical problem; and the other was not reliable because when the [speech recognition threshold] is better than the pure tone thresholds, this indicates that the subject is exaggerating his hearing loss."

After reviewing the evidence of record, the Board finds that service connection is not warranted for bilateral hearing loss.  The preponderance of the probative evidence shows that the Veteran's bilateral hearing loss was not present until more than one year following the Veteran's discharge from service.  The first medical impression of bilateral hearing loss was found in an October 2006 VA treatment record and the first diagnosis of a bilateral hearing loss disability was found in an October 2007 VA examination report, approximately 30 years after separation from service.  

Moreover, the probative evidence of record does not show that the Veteran's current bilateral hearing loss is related to his active military service.  In this regard, the October 2007, August 2010, and January 2014 VA examination reports all opined that the Veteran's bilateral hearing loss was not caused by noise exposure in service.  The January 2014 VA examiner's opinion that the Veteran's April 1972 separation examination and 1975 in-service audiological evaluations demonstrating worsening bilateral hearing acuity were not valid is afforded high probative value because it is based on all the evidence of record and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The January 2014 VA examination report explained that the Veteran's April 1972 separation examination was an outlier because subsequent examinations consistently reported normal hearing and "[a] noise-induced hearing loss is permanent; therefore, one would expect that at the entrance exam in 1975, the veteran's hearing would be similar or worse than his exit exam in 1972."  The examiner further explained that the other audiological data included in the service treatment records that indicated worsening hearing was either incomplete or internally inconsistent, which made the results unreliable.  Further, the January 2014 VA examiner's rationale is supported by the August 2010 VA examiner's opinion that the outlying audiological test result was "suspect as the Veteran's SRT (speech recognition threshold - a measure of the softest level at which the Veteran can repeat words accurately) was much better than his audiometric thresholds."  

The Board acknowledges the October 2006 VA Medical Center treatment note opined that "it was at least as likely as not" that the Veteran's bilateral hearing loss "may be related to military service."  However, the medical opinion is couched in terms which are too speculative to be of any significant probative value.  Specifically, a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a causal relationship.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis implies he may not have been showing symptoms and therefore deemed speculative).

In certain circumstances, lay evidence may be competent to establish medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  However, in this case, statements as to whether the Veteran's current bilateral hearing loss disability is due to his military service is a complex medical question that does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1377 (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The evidence of record does not demonstrate otherwise that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current bilateral hearing loss is related to his military service.  

As such, the Board finds that the weight of the probative evidence is against a finding that the Veteran's current bilateral hearing loss disability is due to or the result of his military service.  

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal for the issue of entitlement to service connection for tinnitus is dismissed.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


